By the Court.—Daniels, J.
Held tl\at the plaintiff on the motion for a new trial at the special term was entitled to but $10 motion-costs, as the proceeding was a mere motion, and not embraced within subdivision 5, of .section 307. The court referred to Jackett a. Judd (18 How. Pr., 385), as being decisive of the question involved in this case; and held that the amendment of 1864, by the substitution of the word “or,” in the place of “ as;” so that it should read “ or for a new trial, on a case made,” instead of “ as for a new trial, on a case made,” did not vary the rule as to the amount of costs to be allowed on a motion for a new trial at the special term.
The motion for a readjustment of costs granted, with $10 costs • of motion, with directions that the clerk disallow the items of $20 and $40 for argument on appeal, and in lieu thereof, allow the plaintiff $10.